DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16-26 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 6, 7, 12, 14, 20 and 26, the closest prior art of record, Aemioreddy et al (Fig. 5) does not disclose the following limitations: the functional limitation of the integrated circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842